Title: To Benjamin Franklin from Schweighauser, 5 June 1779
From: Schweighauser, Jean-Daniel
To: Franklin, Benjamin


Nantz 5. June 1779
Since the Letter, I had the honor of adressing your Excellency the 22. ultmo. I am without any of your esteemed favor. The purpose of this will serve to inclose the Account of my disbursements for the Alliance
  
    
      amounting to
      79237. 9.  
      l.t.
    
    
      & the account of thosemade for the Brig Morris
      12177. 7.10
      
    
    
      together
      91414.16.10.
      l.t.
    
    
    
      on account of which I havealready drawn at 10 daysdate 10000.
      
      
    
    
      ded. ⅓ % loss   33.6.8
      
      
    
    
      
      9966.13.4 
      
    
    
      remains for ballance
      81448. 3.6.  
      l.t.
    
  

Which I have this day taken the liberty to draw on Your Excellencÿ at 20. days date as per the note at foot which I hope will meet your approbation, by the first safe Conveyance I will send you my Vouchers if requisite, as also a recapitulation or State of the Arsenal, that is of the number of Articles Shipt & of those now remaining.
In Sending You the account of what has been paid for the forementioned Continental frigate & brig Morris at Lorient I will add whatever other accounts appear as also the last from Brest which I have not yet received.
I hope the Morris is actually Safe arriv’d at Lorient
With profound Respect I am Your Excellency’s Most obedient & most humble Servant
J. Dl. Schweighauser
To His Excellency Benjamin Franklin Esqr. Minister Plenipotentiarÿ from the United States of America at the Court of France Passÿ
